Citation Nr: 1108575	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO. 06-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, due to exposure to herbicides.

2. Entitlement to service connection for a skin rash, due to exposure to herbicides.

3. Entitlement to service connection for rheumatic heart disease, due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board denied the Veteran's claim for service connection for rheumatic heart disease in a decision and remand in this matter in August 2009. That decision is final. See 38 U.S.C.A. § 7104. However, the RO/AMC inadvertently included the issue of entitlement to service connection for rheumatic heart disease in a supplemental statement of the case issued in December 2010. 

The RO/AMC's issuance of a supplement statement of the case in December 2010 constitutes a VA readjudication of the issue of entitlement to service connection for rheumatic heart disease. See, e.g., Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran, through his representative, expressed disagreement with this readjudication in a VA Form 646 dated in December 2010. Thus, there is in effect a timely notice of disagreement with the December 2010 adjudication of the issue by the RO/AMC. The Veteran's representative again submitted argument on the issue by a Written Brief Presentation dated in February 2011. 

Because the Board finally denied the claim in August 2009, new and material evidence is required to reopen the claim. See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156. As a timely notice of disagreement has been received, a statement of the case should be issue on the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for rheumatic heart disease. In light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

Further development is required for the Veteran's claims for service connection for diabetes mellitus and a skin rash, including taking required measures to confirm whether he had exposure to certain herbicides during his military service.

This development was previously requested in a Board remand dated in August 2009. The Board requested that the RO/AMC contact the U.S. Army and Joint Services Records Research Center (JSSRC) and request information as to whether the Veteran's unit of assignment while in Korea, the 335th Maintenance Battalion, was stationed along the Demilitarized Zone at any point between February 1968 and March 1969. Upon remand, on March 10, 2010, the RO/AMC contacted the VBA Compensation & Pension Service, which advised the RO/AMC that the proper action to take in cases such as this one is in fact to refer the case to the JSSRC. However, from a memorandum dated on March 15, 2010, it appears that the RO/AMC, in concert with a "JSSCRC Coordinator," determined that the case did not merit referral to the JSSRC.

For reasons first set forth in the Board's August 2009 remand, and also discussed in the VBA Compensation and Pension Service memorandum dated March 10, 2010, and which are reiterated below, the Board finds that this case must be referred to the JSSRC in order to fulfill VA's statutory duty to assist the Veteran in the development of his claim. See also Stegall v. West, 11 Vet. App. 268, 271 (1998) ("a remand by . . . the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.").

Under applicable law, those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). Diabetes mellitus is among the conditions for which service connection may be established pursuant to 38 C.F.R. § 3.309(e).

The provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to herbicides led to the development of the claimed disability after service. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran contends that he developed both diabetes mellitus and a skin rash incidental to exposure to herbicides while stationed in Korea between February 1968 and March 1969. His unit of assignment was the D Company, 335th Maintenance Battalion. The Veteran alleges that his unit rotated along the Demilitarized Zone (DMZ) twice during his tour of duty in Korea.

The Board notes that effective February 24, 2011, VA is amending its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea. Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

This amendment is applicable to all applications for benefits that are received by VA on or after February 24, 2011, and to all applications for benefits that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on February 24, 2011.

Already issued prior to this regulation, and at the time of the Board's August 2009 remand of this matter, there were specific procedures in place to determine whether a veteran who served in Korea may have had herbicide exposure, where the claimant alleges service along the DMZ between April 1968 and July 1969. See VA Adjudication Procedure Manual, M21-1MR Part IV, Subpart ii, Chapter 2, Section C. There is a designated list of units from during the above-referenced time period for which it has already been established were stationed along the DMZ, and thus likely were in proximity to the use of herbicides. Provided the claimant's unit of assignment is not among those listed, VA will contact the U.S. Army and Joint Services Records Research Center (JSRRC) to determine if this identified unit was ever present at the DMZ.  

In this matter the Veteran's unit of assignment, the 335th Maintenance Battalion,   is not among those which are listed as definitively having been stationed along the DMZ. Consequently, the next step in development of the case is to inquire with the JSRRC as to the exact location(s) of this unit for the time period the Veteran had service in Korea and whether it supported any of the units so designated as having been presumed to herbicide exposure.
   
In addition, the Board requests that the Veteran's complete Official Military Personnel File be obtained, as it may contain specific information pertinent to the location and duties of the Veteran during his service in Korea. See 38 C.F.R. § 5103A(a)-(c). The Board notes that only limited excerpts of the military personnel file have been obtained and associated with the claims file.

If upon inquiry, the evidence is in at least approximate balance as to whether the Veteran's experienced herbicide exposure in Korea, a VA examination must be arranged with respect to a claimed skin rash, to determine whether that disorder is chloracne, is consistent with chloracne, or has any direct causal connection to such hazardous exposure. 38 C.F.R. §§ 3.307, 3.309(e); Combee, supra. 

Accordingly, the case is REMANDED for the following action:

1. Contact all necessary sources to obtain the Veteran's Official Military Personnel File

2. Contact the U.S. Army and Joint Services Records Research Center and request information as to whether the Veteran's unit of assignment while in Korea, the 335th Maintenance Battalion, was stationed "in or near the Korean DMZ in an area in which herbicides are known to have been applied" at any point between February 1968 and March 1969 (see 38 C.F.R. § 3.307(a)(6)(iv) (emphases added), as amended effective February 24, 2011).

(a) In so doing, provide the JSSRC with the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts, as shown by the Veteran's actual military records. See correspondence from VBA Compensation and Pension Service dated March 10, 2010, associated with claims file. 

(b) As noted in the March 2010 correspondence to the RO/AMC from the Compensation and Pension Service, "This process may delay resolution of the claim but it will help insure that we fulfill VA's duty to assist as required by the Veterans Claims Assistance Act of 2000."

3. The RO/AMC must take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran on the matter of whether new and material evidence has been received to reopen a claim for service connection for rheumatic heart disease. This appeal was initiated by a December 2010 VA Form 646 received in response to a December 2010 supplemental statement of the case that inadvertently addressed the issue after an August 2009 Board final denial of the claim. The Veteran and his representative must be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal regarding his claim to reopen. 

4. Provided that there is confirmation that it is at least as likely as not that the Veteran's unit of assignment in Korea was at any point stationed in or near the DMZ in an area in which herbicides are known to have been applied, the RO/AMC will afford the Veteran a comprehensive physical examination, to be conducted by a qualified physician, to ascertain whether a claimed skin rash is related to any incident of active service. The following considerations will govern the examination:

(a) The claims file, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) After conducting any interviews with the Veteran or any appropriate clinical testing, the VA examiner must initially indicate whether the Veteran currently has a form of skin rash, and state the precise diagnosis. The examiner must further indicate whether any such diagnosed disorder is related to an incident of active military service, including exposure to herbicides while stationed in Korea.

(c) The examiner must state whether the Veteran has chloracne or other acneform disease consistent with cholracne, and provide a rationale for his or her opinion.

(d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

5. Readjudicate the issues on appeal. 

(a) Readjudication must include consideration of new paragraph (a)(6)(iv) of 38 C.F.R. § 3.307, effective February 24, 2011, by which VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea. 

(b) If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



